NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



In the Interest of C.B., a child.         )
                                          )
                                          )
A.B.,                                     )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No.   2D18-2776
                                          )
DEPARTMENT OF CHILDREN and                )
FAMILIES and GUARDIAN AD LITEM            )
PROGRAM,                                  )
                                          )
               Appellees.                 )
                                          )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

David A. Dee, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Ashley Grafton Cannon,
Assistant Attorney General, Tampa, for
Appellee Department of Children and
Families.

Thomasina Moore, Statewide Director of
Appeals, and Laura J. Lee, Appellate
Counsel, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.

LaROSE, C.J., and SILBERMAN and BLACK, JJ., Concur.




                                    -2-